UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) R QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-24412 MACC PRIVATE EQUITIES INC. (Exact name of registrant as specified in its charter) Delaware 42-1421406 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 580 Second Street; Suite 102, Encinitas, California 92024 (Address of principal executive offices) (760) 479-5080 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant has (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes R No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 or Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes £No R Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer £Accelerated filer £Non-accelerated filer RSmaller reporting company £ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No R At May 1, 2009, the registrant had issued and outstanding 2,464,621 shares of common stock. Index PART I. FINANCIAL INFORMATION Item 1. Financial Statements Page Condensed Balance Sheets at March 31, 2009 (Unaudited) and September 30, 2008 1 Condensed Statements of Operations (Unaudited) for the three months and six months ended March 31, 2009 and March 31, 2008 2 Condensed Statements of Cash Flows (Unaudited) for the six months ended March 31, 2009 and March 31, 2008 3 Notes to Unaudited Condensed Financial Statements 4 Schedule of Investments (Unaudited) at March 31, 2009 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk 21 Item 4T. Controls and Procedures 22 Part II. OTHER INFORMATION 23 Item 6. Exhibits 23 Signatures 23 Certifications See Exhibits 31 and 32 Table of Contents PART I FINANCIAL INFORMATION Item 1. Financial Statements MACC PRIVATE EQUITIES INC. Condensed Balance Sheets March 31, 2009 (Unaudited) September 30, 2008 Assets Cash and cash equivalents $ 7,729 145,790 Loans and investments in portfolio securities, at market or fair value: Unaffiliated companies (cost of $2,260,399 and $2,274,595) 1,799,981 1,530,127 Affiliated companies (cost of $11,522,325 and $12,234,007) 9,420,045 10,528,449 Controlled companies (cost of $2,874,939 and $2,932,231) 2,385,983 2,443,275 Interest receivable 313,092 313,561 Other assets 357,570 352,675 Total assets $ 14,284,400 15,313,877 Liabilities and net assets Liabilities: Note payable $ 4,655,965 4,750,405 Line of credit 220,000 Incentive fees payable 16,361 16,361 Accounts payable and other liabilities 158,943 112,130 Total liabilities 5,051,269 4,878,896 Net assets: Common stock, $.01 par value per share; authorized 10,000,000 shares; issued and outstanding 2,464,621 shares 24,646 24,646 Additional paid-in-capital 12,260,138 13,349,317 Unrealized depreciation on investments (3,051,653 ) (2,938,982 ) Total net assets 9,233,131 10,434,981 Total liabilities and net assets $ 14,284,400 15,313,877 Net assets per share $ 3.75 4.23 SEE ACCOMPANYING NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 1 Table of Contents MACC PRIVATE EQUITIES INC. Condensed Statements of Operations (Unaudited) For the three months ended March 31, 2009 For the three months ended March 31, 2008 For the six months ended March 31, 2009 For the six months ended March 31, 2008 Investment income: Interest Unaffiliated companies $ 7,843 8,397 15,829 16,926 Affiliated companies 60,152 162,843 146,975 305,813 Controlled companies 5,990 9,479 12,778 30,990 Other 35 538 192 2,269 Dividends Affiliated companies 7,743 13,035 117,367 98,298 Other income 6 6 Total investment income 81,763 194,298 293,141 454,302 Operating expenses: Interest expenses 70,895 108,812 143,402 236,927 Management fees 76,321 63,129 151,264 130,093 Professional fees 108,365 198,976 174,593 254,696 Other 64,731 94,865 144,451 151,629 Total operating expenses 320,312 465,782 613,710 773,345 Investment expense, net (238,549 ) (271,484 ) (320,569 ) (319,043 ) Realized and unrealized (loss) gain on investments and other assets: Net realized gain (loss) on investments: Unaffiliated companies (768,610 ) 5,493 (768,610 ) 5,493 Net change in unrealized appreciation/depreciation on investments (381,771 ) (199,976 ) (112,671 ) (921,330 ) Net change in unrealized gain on other assets 6,628 6,628 Net loss on investments (1,150,381 ) (187,855 ) (881,281 ) (909,209 ) Net change in net assets from operations $ (1,388,930 ) (459,339 ) (1,201,850 ) (1,228,252 ) SEE ACCOMPANYING NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 2 Table of Contents MACC PRIVATE EQUITIES INC. Condensed Statements of Cash Flows (Unaudited) For the six months ended March 31, 2009 For the six months ended March 31, 2008 Cash flows from (used in) operating activities: Net change in net assets from operations $ (1,201,850 ) (1,228,252 ) Adjustments to reconcile net change in net assets from operations to net cash provided by (used in) operating activities: Net realized and unrealized loss (gain) on investments 881,281 915,837 Net realized and unrealized gain on other assets 15,671 Proceeds from disposition of and payments on loans and investments in portfolio securities 120,459 97,258 Purchases of loans and investments in portfolio securities (105,898 ) Change in interest receivable 469 (30,329 ) Change in other assets (4,895 ) (39,276 ) Change in accrued interest, deferred incentive fees payable, accounts payable and other liabilities 46,813 (154,638 ) Net cash used in operating activities (263,621 ) (423,729 ) Cash flows from financing activities: Line of credit draws 220,000 Note repayment (94,440 ) (90,309 ) Net cash provided by (used in) financing activities 125,560 (90,309 ) Net decrease in cash and cash equivalents (138,061 ) (514,038 ) Cash and cash equivalents at beginning of period 145,790 822,295 Cash and cash equivalents at end of period $ 7,729 308,257 Supplemental disclosure of cash flow information - Cash paid during the period for interest $ 143,402 228,793 SEE ACCOMPANYING NOTES TO UNAUDITED CONDENSED FINANCIAL STATEMENTS 3 Table of Contents MACC PRIVATE EQUITIES INC. Notes to Unaudited Condensed Financial Statements (1)Basis of Presentation The accompanying unaudited condensed financial statements include the accounts of MACC Private Equities Inc. (“MACC,” “we” or “us”) and have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) for investment companies.MACC has elected to be treated as a business development company under the Investment Company Act of 1940.On February 15, 1995, MACC consummated a plan of reorganization as confirmed by the United States Bankruptcy Court for the Northern District of Iowa on December 28, 1993. As of February 15, 1995, MACC adopted fresh-start reporting in accordance with American Institute of Certified Public Accountants (AICPA) Statement of Position (SOP) 90-7, Financial Reporting by Entities in Reorganization Under the Bankruptcy Code, resulting in MACC’s assets and liabilities being adjusted to fair values.Effective April 30, 2008, MACC’s wholly-owned subsidary, MorAmerica Capital Corporation, (“MorAm”), was merged with and into MACC. The unaudited condensed financial statements included herein have been prepared in accordance with GAAP for interim financial information and instructions to Form 10-Q and Article 6 or 10 of Regulation S-X.Accordingly, certain information and note disclosures normally included in annual audited financial statements prepared in accordance with GAAP have been omitted, however MACC believes that the disclosures made are adequate to make the information presented not misleading.The unaudited condensed financial statements should be read in conjunction with the financial statements and notes thereto of MACC as of and for the year ended September 30, 2008 included in the MACC’s Form 10-K, as filed with the Securities and Exchange Commission (the “SEC”).The information reflects all adjustments consisting of normal recurring adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods.The results of the interim periods reported are not necessarily indicative of results to be expected for the year.The balance sheet information as of September 30, 2008 has been derived from the audited balance sheet as of that date. Significant Risk and Uncertainties When global economic conditions are adverse or the global economy is in a recession as it was during the first and second quarter of fiscal 2009, it is difficult for us to estimate future expected realizable value from investments, the likelihood of our investment companies ability to meet their financial obligations, including the debentures and related interest payments due to us and therefore our future expected cash flows.All of these factors increase uncertainty inherent in our management estimates and assumptions.As future events and their effects cannot be determined with precision, particularly those related to the condition of the economy, we believe actual results related to our realization on the sale of investments, collection of loans receivable and interest receivable presently pose our greatest risk and could differ significantly from our current estimates. (2)Going Concern Uncertainty and Liquidity We incurred losses of $1,388,930 and $1,201,850 for the three months ended March 31, 2009 and six months ended March 31, 2009, respectively.Additionally, we have used net cash of $263,621 and $423,729 to fund our operating activities for the six months ended March 31, 2009 and 2008, respectively.To date these operating losses have been funded primarily from the sale of portfolio companies and private financing. We continue to have an ongoing need to raise cash from portfolio sales to fund our operations and pay down our outstanding debt.Our efforts to sell certain of our investments has taken longer than we initially anticipated while performance of the underlying portfolio companies in certain cases has deteriorated.We believe our ability to liquidate positions has been adversely affected by current credit conditions and the downturn in the financial markets and the global economy.In addition, our note payable and line of credit with Cedar Rapids Bank & Trust 4 Table of Contents Company with balances of $4,655,965 and $220,000, respectively, as of March 31, 2009, are due August 31, 2009.We are currently involved in negotiations to extend the terms of these credit facilities, however no guarantee can be made that we will be successful in our efforts.If we fail to extend such terms we will not be able to meet our short term payment obligations.Accordingly, the combination of these facts raises substantial doubt as to MACC’s ability to continue as a going concern.The accompanying unaudited condensed financial statements have been prepared assuming that MACC will successfully refinance its credit terms and continue as a going concern. We expect to continue to utilize our operating line of credit to fund operations through at least the next six months, which has an available amount of $280,000 as at March 31, 2009.We continue to seek additional cash through future sales of portfolio equity and debt securities and from other financing arrangements. Although there can be no assurance given, we hope to successfully renegotiate the terms of our existing note payable and line of credit to meet working capital requirements.Without this additional capital, current working capital and cash costs will not be adequate for operations at their current levels.If such efforts are not successful, we may need to liquidate our current investment portfolio, to the extent possible, which could result in significant realized losses due to the current economic conditions.We continue to review our investment portfolio and evaluate potential exit opportunities at the maximum return on our initial investment. (3)Critical Accounting Policies Investments In September 2006, the Financial Accounting Standards Board (“FASB”) issued SFAS No. 157, “Fair Value Measurements”. This statement defines fair value, establishes a framework for measuring fair value in GAAP, and expands disclosures about fair value measurements. The provisions of SFAS No. 157 are effective as of the beginning of the first fiscal year that begins after November 15, 2007.MACC adopted SFAS No. 157 effective October 1, 2008.The adoption of SFAS No. 157 did not have a material impact on the financial statements as of and for the six months ended March 31, Investments in securities that are traded in the over-the-counter market or on a stock exchange are valued by taking the average of the close (or bid price in the case of over-the-counter equity securities) for the valuation date.Restricted and other securities for which quotations are not readily available are valued at fair value as determined by the Board of Directors.Among the factors considered in determining the fair value of investments are the cost of the investment; developments, including recent financing transactions, since the acquisition of the investment; financial condition and operating results of the investee; the long-term potential of the business of the investee; market interest rates for similar debt securities; overall market conditions and other factors generally pertinent to the valuation of investments.The Board of Directors has considered the current illiquid credit market conditions, and the risks and uncertainties associated with those conditions in determining the values of our portfolio securities.Because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market for the securities existed, and the differences could be material. In the valuation process, we use financial information received monthly, quarterly, and annually from our portfolio companies which includes both audited and unaudited financial statements.This information is used to determine financial condition, performance, and valuation of the portfolio investments. Realization of the carrying value of investments is subject to future developments.Investment transactions are recorded on the trade date and identified cost is used to determine realized gains and losses.Under the provisions of SOP 90-7, the fair value of loans and investments in portfolio securities on February 15, 1995, the fresh-start date, is considered the cost basis for financial statement purposes. Accounting Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period. 5 Table of Contents Actual results could differ from these estimates.Current economic conditions, including illiquid credit markets and volatile equity markets, contribute to the inherent uncertainty of such estimates.Management’s estimates and assumptions are reviewed periodically, and the effects of revisions are reflected in the unaudited condensed financial statements in the periods they are determined to be necessary. (4)Recent Accounting Pronouncements In September 2006, the FASB issued Statement of Financial Accounting Standards
